Citation Nr: 1738353	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

When the case was previously before the Board, the issue of entitlement to a TDIU was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

A review of the record reflects that the Veteran has not been informed of the evidence and information needed to substantiate his TDIU claim.  Additionally, the record does not contain any information regarding the Veteran's occupational and/or educational history.

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim.  That letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The RO should also provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  38 U.S.C. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b). 

2.  Send the Veteran a VA Form 21-8940 and request that he complete it and submit it.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4.  Then readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




